Dear Mr. Langworthy:
This letter is in response to your question asking whether15 CSR 30-10.060(9) authorizes a board of election commissioners to use ballots cast in a general election to test the accuracy of new and unused automatic tabulating equipment.
The rule to which you refer provides:
         (9) The election authority may, at his discretion (at any time following a recount, or the last day to demand a recount if none is demanded), conduct an audit of any precinct or precincts.
It is our view that this rule does not authorize such a test.
Additionally, we note that although there is statutory authority for other tests, §§ 115.233 and 115.479, RSMo, there is no specific statutory authority for the test to which you refer.
We conclude that the board of election commissioners does not have authority to use ballots cast in a general election to test the accuracy of new and unused automatic tabulating equipment.
Very truly yours,
                                  JOHN ASHCROFT Attorney General